PER CURIAM.
We accepted jurisdiction to review Griefer v. DiPietro, 708 So.2d 666 (Fla. 4th DCA 1998), in order to resolve what appeared to be express and direct conflict with Alvarado v. Rice, 614 So.2d 498 (Fla. 1993), and Rockman v. Barnes, 672 So.2d 890 (Fla. 1st DCA 1996). See Art. V, § 3(b)(3), Fla. Const. However, upon closer examination, we find no conflict and find review was improvidently granted. Accordingly, we dismiss the petition.
It is so ordered.
*324HARDING, C.J., and SHAW, WELLS, PARIENTE, LEWIS and QUINCE, JJ„ concur.
ANSTEAD, J., recused.